         Case 3:20-cv-00516-VAB Document 264 Filed 07/27/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

OLIVER LUCK                                       §
                                                  §
        Plaintiff                                 §
                                                  §
v.                                                §    CIVIL NO. 3:20-cv-516 (VAB)
                                                  §
VINCENT K. MCMAHON and                            §
ALPHA ENTERTAINMENT, LLC                          §
                                                  §           July 27, 2021
        Defendants.                               §

        PLAINTIFF OLIVER LUCK’S SUPPLEMENT TO MOTION TO COMPEL
     VERIFICATION OF DEFENDANT ALPHA’S INTERROGATORY ANSWERS AND
                RESPONSE TO INTERROGATORY NO. 2 (ECF 168)
To the Honorable United States District Judge Victor Bolden,

        Plaintiff Oliver Luck files this supplement to his Motion to Compel Verification of

Defendant Alpha’s Interrogatory Answers and Response to Interrogatory No. 2, ECF 168, (the

“Motion”).

        On March 11, 2021, Plaintiff filed the Motion seeking, in relevant part, to compel Alpha

to submit verifications for its Supplemental Responses to Plaintiff Interrogatory Nos. 1, 2, and 4.

ECF 168. Alpha refused and responded to the Motion on April 1, 2021. ECF 174. (“As for the

verification, Defendants have explained to Luck’s counsel that Defendants’ counsel drafted the

supplemental interrogatory responses and that Alpha is a bankrupt entity with no officer or agent

with personal knowledge of the information contained in the responses capable of verifying such

information.”) ECF 174 at 7. In turn, Plaintiff filed his Reply in support of the Motion. ECF 176.

        On July 2, 2021, Defendant Alpha served its objections and responses to Plaintiff’s Fourth

Set of Interrogatories. Ex. A. Alpha’s answers to these interrogatories were verified by its counsel,

Curtis Krasik. Ex. A at 41. Thereafter, on July 14, 2021, Defendant Alpha re-served its answers to

Plaintiff’s Second Set of Interrogatories, Ex. B, updated to include the verification of Defendant


                                                 1
         Case 3:20-cv-00516-VAB Document 264 Filed 07/27/21 Page 2 of 3




Vincent K. McMahon, dated July 13, 2021. Ex. C at “Verification.”

       Defendants’ refusal to verify its answers to Interrogatory Nos. 1, 2, and 4 because Alpha

is a bankrupt entity and its counsel drafted its interrogatory responses is belied by its recent

verification of its answers by both its counsel, Attorney Krasik, and its former chairman, Defendant

McMahon. Thus, on July 26, 2021, Plaintiff filed his Motion for Leave to supplement the Motion.

ECF 257, Exhibits A and C thereto filed under seal ECF 258. On July 27, 2021, the Court granted

Plaintiff’s Motion for Leave. ECF 260. Thus, Plaintiff supplements the Motion with Defendants’

objections and responses to Plaintiff’s Fourth Set of Interrogatories, verified by its counsel,

Attorney Krasik, Ex. A, Alpha’s re-service of its answers to Plaintiff’s Second Set of

Interrogatories, Ex. B, and Alpha’s updated answers to Plaintiff’s Second Set of Interrogatories

verified by Defendant McMahon, Ex. C, for the Court’s consideration of the Motion.

                                 I.      CONCLUSION

       Plaintiff respectfully requests that the Court grant Plaintiff’s Motion to Compel

Verification of Defendant Alpha’s Interrogatory Answers and Response to Interrogatory No. 2.

ECF 168. Plaintiff respectfully requests that the Court award Plaintiff all other just relief.




                                                  2
         Case 3:20-cv-00516-VAB Document 264 Filed 07/27/21 Page 3 of 3




                                              Respectfully submitted,

                                              PLAINTIFF OLIVER LUCK

                                              /s/ Paul J. Dobrowski
                                              Paul J. Dobrowski (phv10563)
                                              Vanessa L. Pierce (phv10561)
                                              Jared A. McHazlett (phv10650)
                                              DOBROWSKI, LARKIN & STAFFORD, L.L.P.
                                              4601 Washington Avenue, Suite 300
                                              Houston, Texas 77007
                                              Telephone: (713) 659-2900
                                              Facsimile: (713) 659-2908
                                              Email: pjd@doblaw.com
                                              Email: vpierce@doblaw.com
                                              Email: jmchazlett@doblaw.com

                                              AND

                                              /s/ Andrew M. Zeitlin
                                              Andrew M. Zeitlin (Fed. Bar No. ct21386)
                                              Joette Katz (Fed. Bar No. ct30935)
                                              Sarah E. Gleason (Fed. Bar No. ct30906)
                                              SHIPMAN & GOODWIN LLP
                                              300 Atlantic Street
                                              Stamford, Connecticut 06901
                                              Tel.: (203) 324-8100
                                              Fax: (203) 324-8199
                                              Email: azeitlin@goodwin.com
                                              Email: jkatz@goodwin.com
                                              Email: segleason@goodwin.com

                                              HIS ATTORNEYS


                                 CERTIFICATE OF SERVICE
         I hereby certify that on July 27, 2021, a copy of the foregoing was filed electronically and
served on anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail to
all parties by operation of the Court’s electronic filing system, or by mail to anyone unable to
accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access this
filing through the Court’s CM/ECF system.


                                             /s/ Paul J. Dobrowski




                                                 3
